Citation Nr: 0811653	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-34 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for left kidney disability 
with ureteropelvic junction (UPJ) obstruction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 2000 to January 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over the case was subsequently transferred to 
the RO in Phoenix, Arizona.  

Although the Statement of the Case also addressed the issue 
of entitlement to service connection for right kidney 
disability, the veteran has limited her appeal to the left 
kidney.  The Board will limit its consideration accordingly.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2008.  A transcript of the hearing is associated with the 
veteran's claims folders.


FINDINGS OF FACT

1.  No pertinent abnormality was found on examination for 
entrance onto active duty.

2.  An obstruction at the left ureteropelvic junction with 
resulting left kidney symptoms was present in service; the 
condition is not a defect and did not clearly and 
unmistakably undergo no chronic increase in severity during 
service.


CONCLUSION OF LAW

Left kidney disability with UPJ obstruction was incurred in 
active duty.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 
C.F.R. § 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence currently 
of record is sufficient to substantiate her claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran's genitourinary 
system was found to be normal on the entrance examination.  
In January 2002, the veteran sought treatment for left flank 
pain, and in June 2002, she was diagnosed with left 
ureteropelvic junction (UPJ) obstruction.  She was treated 
several times for flank pain and frequent urination during 
service.  In January 2003, the veteran had surgery to place a 
ureteric stent in her ureter.

Since the genitourinary system was found to be normal on the 
entrance examination, the presumption of soundness applies.  
In order for the presumption of soundness to be rebutted, 
clear and unmistakable (obvious or manifest) evidence must 
demonstrate that the disorder existed before acceptance and 
enrollment, and that the disorder was not aggravated by such 
service.  38 U.S.C.A. § 1111.

Here, the evidence indicates that the left UPJ obstruction is 
congenital in origin.  In this regard, the Board notes that 
in August 2005, a physician, Dr. A., provided an opinion 
regarding the veteran's disability.  He noted that the 
veteran had been diagnosed with UPJ obstruction.  He opined 
that UPJ obstruction is a condition present before birth, and 
therefore the condition had to pre-exist the veteran's 
service.  He also stated that there was nothing that he could 
find in the urologic literature which would lead him to 
assume that the veteran's military service made this 
condition worse.  

The Board notes that service connection is precluded for 
congenital or development defects.  See 38 C.F.R. § 3.303(c) 
(2006).  VA's General Counsel has further explained that 
service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin, as 
long as the evidence as a whole establishes that the 
conditions in question were incurred or aggravated during 
service within the meaning of VA laws and regulations. 
VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has 
also expressly stated that the terms "disease" and "defects" 
must be interpreted as being mutually exclusive.  The term 
"disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  See VAOPGCPREC 82-90 
(July 18, 1990).

The veteran testified at the Travel Board hearing that she 
did not have symptoms of the claimed disability before 
service and that she only began experiencing symptoms two 
years after she entered service.  The Board finds the 
veteran's account to be credible.  In fact, there is no 
evidence indicating that the condition was symptomatic prior 
to service.  Moreover, in his August 2005 statement, Dr. A 
indicated that the symptoms of congenital UPJ obstruction can 
manifest at any age, from the pediatric age group to the 
geriatric population and that the primary symptom is flank 
pain on the side of the obstruction.  His opinion does not 
contradict the veteran's account.  Moreover, Dr. A did not 
identify the condition as a defect, nor does any of the other 
medical evidence of record establish that the condition is a 
defect rather than a disease.  In the Board's opinion, the 
onset of symptoms during adulthood is consistent with a 
disease process, as opposed to a static condition.  
Accordingly, the Board concludes that the veteran's UPJ 
obstruction is not a defect for which service connection is 
precluded.

Although Dr. A could find no literature supporting the 
proposition that the condition was aggravated by service, the 
evidence discussed above satisfactorily establishes that the 
condition initially became symptomatic in service.  Moreover, 
following a review of all of the pertinent evidence in this 
case, the Board is unable to conclude that the condition 
clearly and unmistakably was not aggravated by active duty.  
Accordingly, the presumption of soundness has not been 
rebutted, and the veteran is entitled to service connection 
for this disability.


ORDER

Entitlement to service connection for left kidney disability 
with UPJ obstruction is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


